DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 2/23/2021.  This Action is made FINAL.

Claims 1-16 are pending and they are presented for examination.  

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/30/2018. It is noted, however, that applicant has not filed a certified copy of the CN201711242775.X application as required by 37 CFR 1.55.

Response to Amendment

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 (similarly claims 8, 15 and 16) recite “in response to the type of the to-be-processed task queue being the concurrent task queue”.  The examiner was unable to find any disclosures which discloses in response to the type of the to-be-processed task queue being the concurrent task queue.  The instant application does not disclose determining a type of queue (i.e. being concurrent or serial) to provide a subsequent responsive action based on determining a type of queue being concurrent or serial.



The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly 8, 15 and 16) recites the limitation "the idle duration of the threads".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (Pat 9569255) (hereafter Johnson) in view of Boldyrev et al. (Pub 20130066891) (hereafter Boldyrev), in view of Dostert et al. (Pub 20060143608) (hereafter Dostert) and further in view of Lloyd (Pub 20190188034).

As per claim 1,  Johnson teaches:
A method for processing a task in a smart device, comprising: ([Column 11 line 40-50], The user device 204 may include, without limitation, a smartphone, a tablet, a wearable computing device, a personal digital assistant, a desktop computer, a laptop computer, or any other suitable user device.  [Column 23 line 12-30], As previously described, the antenna(s) 740 may include a cellular antenna configured to transmit or receive signals in accordance with established standards and protocols, such as Global System for Mobile Communications (GSM), 3G standards (e.g., Universal Mobile Telecommunications System (UMTS), Wideband Code Division Multiple Access (W-CDMA), CDMA2000, etc.), 4G standards (e.g., Long-Term Evolution (LTE), WiMax, etc.), direct satellite communications, or the like.)
receiving service information sent by a server, the service information comprising task description information in a predetermined data format and voice information in binary stream format; ([Fig. 7] discloses state machine, state machine manager, etc.  [Column 6 lines 9-26], For example, the task execution engine may not generate a task completion event for the launching of a user interface element (e.g., a 
analyzing the service information based on the predetermined data format to obtain a task attribute and an attribute value; ([Column 3 line 41-63], a non-limiting example, the work item objects and corresponding work item object identifiers may be stored as a JavaScript Object Notation ( JSON) object with each element in the JSON object being a key-value pair containing a particular work item object identifier and a corresponding work item object. When a new work item object is generated, it may be stored in association with the corresponding work item object identifier as a new element of the JSON object. It should be appreciated that JSON objects and key-value pairs are discussed above merely as example data models/structures for storing a work item object in association with its corresponding work item object identifier)
generating a to-be-processed task by encapsulating the obtained task attribute and attribute value based on the obtained task description information; ([Column 3 line 4-25], A work item object identifier may be generated and associated with the work item object, and the work item object identifier may be added to a work item queue. The work item queue may include a collection of ordered work item object 
arranging the to-be-processed task into a to-be-processed task queue; and 
processing a plurality of to-be-processed tasks in the to-be-processed task queue based on a type of the to-be-processed task queue and attribute of the to-be-processed task, the type of the to-be-processed task queue being a concurrent task queue or a serial task queue,
wherein, in response to the type of the to-be-processed task queue being the concurrent task queue, a first thread pool having a predetermined number of threads is set for concurrent processing a plurality of the to-be-processed tasks in the to-be-processed task queue, and the number of the threads in the first thread pool is dynamically adjusted based on the number of the to-be-processed tasks in the to-be-
	However, Johnson does not explicitly disclose voice information in binary stream format and wherein, in response to the type of the to-be-processed task queue being the concurrent task queue, a first thread pool having a predetermined number of threads is set for concurrent processing a plurality of the to-be-processed tasks in the to-be-processed task queue, and the number of the threads in the first thread pool is dynamically adjusted based on the number of the to-be-processed tasks in the to-be-processed task queue and the idle duration of the threads.
	Boldyrev teaches voice information in binary stream format. ([Paragraph 6], When receiving an A/V media stream, the parsing module 201 uses a resource description data model to parse information (e.g., metadata, media content data, etc.) from serialized media data (e.g., A/V streams in a binary format or a human-readable format, such as XML). In the context of data storage and transmission, serialization is the process of converting a data structure or object state into a format that can be stored (for example, in a file or memory buffer, or transmitted across a network connection link) and resurrected later in the same or a different computer environment. When the resulting series of bits is reread according to the serialization format, it can be used to create a semantically identical clone of the original object. A human-readable format of serialized media data may be JavaScript Object Notation (JSON), XML, etc. A binary format of serialized media data may be ASN.1, Binary JSON (BSON), etc.  [Paragraph 104], FIG. 4B shows the framework for data exchange between a device and a cloud, according to one embodiment. In one embodiment, a device may be a UE 107a-107n, which may be a user device...  Therefore, the exchange of data expressed in the serialized data structure may be between any two UEs such as phone to phone, phone to backend, backend to phone, tag to phone, phone to tag, tag to backend, backend to tag, etc.)
	It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Johnson wherein service information is received from a server with task information in a predetermined 
	However, Johnson and Boldyrev do not explicitly disclose a first thread pool having a predetermined number of threads is set for concurrent processing a plurality of the to-be-processed tasks in the to-be-processed task queue, and the number of the threads in the first thread pool is dynamically adjusted based on the number of the to-be-processed tasks in the to-be-processed task queue and the idle duration of the threads.
	Dostert teaches a first thread pool having a predetermined number of threads is set for concurrent processing a plurality of the to-be-processed tasks in the to-be-processed task queue, and the number of the threads in the first thread pool is dynamically adjusted based on the number of the to-be-processed tasks in the to-be-processed task queue and the idle duration of the threads. ([Paragraph 40], Once worker threads 205 have registered with shared memory 125, each worker thread 205 remains idle in thread pool 210 (process block 515) until a task is assigned to the particular worker thread 205. [Paragraph 32], Threads 131 may also expire based on the number or quantity of idle threads 131 in thread pool 150.  [Paragraph 28], Upon creation/instantiation, a new worker thread 205 is placed into thread pool 210 as an idle worker thread 205 available to be assigned a task (e.g., 
	It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Johnson and Boldyrev wherein service information is received from a server with task information in a predetermined format (i.e. JSON) and voice information, service information is analyzed,  placed in a queue and processed via thread(s) from a thread pool, into teachings of Dostert, wherein tasks are assigned to idle threads from a thread pool because this would enhance the teachings of Johnson wherein by assigning tasks to available (idle) threads, the task(s) can be executed whereas if not enough threads are available, additional threads can be allocated dynamically.
	However, Johnson, Boldyrev and Dostert do not explicitly disclose the idle duration of the threads.
	Lloyd teaches the idle duration of the threads. ([Paragraph 33], Additionally, thread expiration may be related to the limit or threshold established for the resistance factor. For example, in volatile work flows, a user may want the system to dynamically adjust in size quickly to adapt to unexpected increases or decreases in traffic, and the system may be configured so the thread pool grows quickly (e.g., low growth resistance established by limit or threshold compared to resistance factor) and dies quickly (e.g., short "time to live" or low limit of idle threads). By configuring the thread pool 150 to 
	It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Johnson, Boldyrev and Dostert wherein service information is received from a server with task information in a predetermined format (i.e. JSON) and voice information, service information is analyzed, placed in a queue and processed via idle thread(s) from a thread pool, into teachings of Lloyd wherein idle duration of threads are used to dynamically adjust a number of threads from a thread pool by removing/expiring the oldest idle threads, because this would enhance the teachings of Johnson, Boldyrev and Dostert wherein by expiring the oldest idle threads optimizes the size of the thread pool, thus resources consumed by the expired threads are available to other system processes and tasks.

As per claim 2, rejection of claim 1 is incorporated:
Johnson teaches wherein the to-be-processed task queue is a concurrent task queue, and the processing a plurality of to-be-processed tasks in the to-be-processed task queue comprises: 
adding, in response to the to-be-processed task queue being unempty and an idle thread existing in a first thread pool, at least a part of the to-be-processed tasks in the to-be-processed task queue to the first thread pool, wherein a number of the to-be-processed tasks in the at least a part of the to-be-processed tasks is less than or equal to a number of the idle threads in the first thread pool; and 
removing the at least a part of the to-be-processed tasks from the to-be-processed task queue after completing executing the at least a part of the to-be-processed tasks. ([Column 9 line 8-34], The state machine manager 110 may initiate execution of a workflow for the purchase transaction represented by the work item object in response to an instruction received from the client application 106. In certain example embodiments, the state machine manager 110 may execute workflows for work items having corresponding work item object identifiers in the queue 114 in accordance with an order of operation associated with the queue 114. For example, if the queue 114 is a FIFO queue, the state machine manager 110 may first execute a workflow for the work item that corresponds to the work item object identifier located at a front terminal position of the queue 114 (e.g., the first work item object identifier added to the queue 114). Upon completion of the workflow for the work item corresponding to the first work item object identifier added to the queue 114, the state machine manager 110 may dequeue the first work item object identifier and initiate execution of a workflow for the work item that corresponds to the next work item object identifier added to the queue 114 (which has now become the first work item object identifier in the queue 114). The state machine manager 110 may continue to serially execute workflows for work items in accordance with the order in which corresponding work item object 
	Dostert teaches idle thread existing in a first thread pool, at least a part of the to-be-processed tasks in the to-be-processed task queue to the first thread pool, wherein a number of the to-be-processed tasks in the at least a part of the to-be-processed tasks is less than or equal to a number of the idle threads in the first thread pool; ([Paragraph 40], Once worker threads 205 have registered with shared memory 125, each worker thread 205 remains idle in thread pool 210 (process block 515) until a task is assigned to the particular worker thread 205.  [Paragraph 22], each JVM 120 may maintain a thread pool having a number of available worker threads to perform the)

As per claim 3, rejection of claim 1 is incorporated:
Johnson teaches wherein the to-be-processed task queue is a serial task queue, and the processing a plurality of to-be-processed tasks in the to-be-processed task queue comprises: 
using, in response to an absence of the to-be-processed tasks being executed and the serial task queue being unempty, the to-be-processed task at a head of the serial task queue as a first task and executing following serial processing: 
executing the first task, and removing the first task from the serial task queue after completing the executing the first task; and 
using, in response to the serial task queue being unempty, the to-be-processed task at the head of the serial task queue as the first task, and continuing executing the serial processing. ([Column 9 line 8-34], The state machine manager 110 may initiate execution of a workflow for the purchase transaction represented by the work item object in response to an instruction received from the client application 106. In certain example embodiments, the state machine manager 110 may execute workflows for work items having corresponding work item object identifiers in the queue 114 in accordance with an order of operation associated with the queue 114. For example, if the queue 114 is a FIFO queue, the state machine manager 110 may first execute a workflow for the work item that corresponds to the work item object identifier located at a front terminal position of the queue 114 (e.g., the first work item object identifier added to the queue 114). Upon completion of the workflow for the work item corresponding to the first work item object identifier added to the queue 114, the state machine manager 110 may dequeue the first work item object identifier and initiate execution of a workflow for the work item that corresponds to the next work item object identifier added to the queue 114 (which has now become the first work item object identifier in the queue 114). The state machine manager 110 may continue to serially 

As per claim 4, rejection of claim 1 is incorporated:
Johnson teaches wherein the service information is generated by the server based on event information received from the smart device, and the event information comprises at least one of following items: 
voice input information of the smart device, or state change information regarding the change of the operation status of the smart device when executing the to-be-processed tasks. ([Column 6 line 27-67], The work item queue and associated work item objects may be stored in persistent data storage in response to various triggering events. For example, as previously described, in response to an enqueue instruction received from a client application, the state machine manager may generate (or receive from the client application) a work item object and a corresponding work item object identifier for the new work item, may update the work item queue stored in persistent data storage of the user device to include the new work item object identifier, and may further store the new work item object in the persistent data storage in association with the corresponding work item object identifier. The state machine 
Boldyrev also teaches voice input information of the smart device. ([Paragraph 6], When receiving an A/V media stream, the parsing module 201 uses a 

As per claim 5, rejection of claim 4 is incorporated:
Johnson teaches wherein the event information is sent to the server by following: 
generating a to-be-uploaded event based on the event information; 
arranging the to-be-uploaded event into a to-be-uploaded event queue; and 
sending a plurality of to-be-uploaded events in the to-be-uploaded event queue to the server in a predetermined data format. ([Column 6 line 27-67], The work item queue and associated work item objects may be stored in persistent data storage in response to various triggering events. For example, as previously described, in response to an enqueue instruction received from a client application, the state machine manager may generate (or receive from the client application) a work item object and a corresponding work item object identifier for the new work item, may update the work item queue stored in persistent data storage of the user device to include the new work item object identifier, and may further store the new work item object in the persistent data storage in association with the corresponding work item object identifier. The state machine manager may perform similar operations in response to a dequeue instruction received from the client application and/or upon completion of a task that results in a state transition to a next state of the state machine as part of the workflow execution.  In certain example embodiments, the workflow execution for a work item may halt due to the occurrence of a failure event. A failure event may include, for example, a crash event associated with the client application, a failure event on the user device on which the client application is executing that causes the client application to cease functioning in an expected manner, a reboot of the user device, and so forth. After a failure condition created by the occurrence of a failure event is no longer present (e.g., a client application is launched again after crashing), a queue retrieval engine may be instantiated. The client application may then make a call to the queue retrieval engine to access the work item queue stored in the persistent data storage and load the work item queue into device memory. In addition, the queue 

As per claim 6, rejection of claim 5 is incorporated:
Johnson teaches wherein the sending a plurality of to-be-uploaded events in the to-be-uploaded event queue to the server in the predetermined data format comprises: 
adding, in response to the to-be-uploaded event queue being unempty and an idle thread existing in a second thread pool, at least a part of the to-be-uploaded events in the to-be-uploaded event queue to the second thread pool, wherein a number of the to-be-uploaded events in the at least a part of the to-be-uploaded events is less than or equal to a number of idle threads in the second thread pool; and 
removing the at least a part of the to-be-uploaded events from the to-be-uploaded event queue after completing executing the at least a part of the to-be-uploaded events. ([Column 9 line 8-34], The state machine manager 110 may initiate execution of a workflow for the purchase transaction represented by the work item object in response to an instruction received from the client application 106. In certain example embodiments, the state machine manager 110 may execute workflows for work items having corresponding work item object identifiers in the queue 114 in accordance with an order of operation associated with the queue 114. For example, if the queue 114 is a FIFO queue, the state machine manager 110 may first execute a workflow for the work item that corresponds to the work item object identifier located at a front terminal position of the queue 114 (e.g., the first work item object identifier added to the queue 114). Upon completion of the workflow for the work item corresponding to the first work item object identifier added to the queue 114, the state machine manager 110 may dequeue the first work item object identifier and initiate execution of a workflow for the work item that corresponds to the next work item object identifier added to the queue 114 (which has now become the first work item object identifier in the queue 114). The state machine manager 110 may continue to serially execute workflows for work items in accordance with the order in which corresponding work item object 
	Dostert teaches idle thread existing in a second thread pool, at least a part of the to-be-uploaded events in the to-be-uploaded event queue to the second thread pool, wherein a number of the to-be-uploaded events in the at least a part of the to-be-uploaded events is less than or equal to a number of idle threads in the second thread pool; ([Paragraph 40], Once worker threads 205 have registered with shared memory 125, each worker thread 205 remains idle in thread pool 210 (process block 515) until a task is assigned to the particular worker thread 205.  [Paragraph 22], each JVM 120 may maintain a thread pool having a number of available worker threads to perform the)

As per claim 7, rejection of claim 1 is incorporated:
Johnson teaches wherein a reusable communication link exists between the smart device and the server. ([Column 11 line 51-67], The user device 204 may be configured to communicate with one or more back-end servers 202 via one or more 

As per claims 8-14, these are apparatus claims corresponding to the method claims 1-7.  Therefore, rejected based on similar rationale.

As per claim 15, this is a smart device claim corresponding to the method claim 1.  Therefore, rejected based on similar rationale.

As per claim 16, this is a non-transitory computer-readable storage medium claim corresponding to the method claim 1.  Therefore, rejected based on similar rationale.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DONG U KIM/Primary Examiner, Art Unit 2196